DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an image adjustment system comprising:
a plurality of image projection devices configured to respectively project a plurality of images in a plurality of projection ranges;
an imaging device configured to capture a region containing the plurality of projection ranges to obtain a captured image; and
a controller configured to control the plurality of image projection devices and the imaging device, the controller being configured to:
calculate first rotation information representing an orientation of each of the plurality of images with respect to a first reference orientation of the captured image, and
adjust display of each of the plurality of images based on the first rotation information to cause the orientation and the first reference orientation to be in a predetermined relation with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd